In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Golden, J.), dated May 19, 1993, which granted the defendant Pantelis Fakiris’ motion for summary judgment dismissing the complaint on the ground that the plaintiffs’ exclusive remedy is Workers’ Compensation.
Ordered that the order is affirmed, with costs.
A worker injured during the course of the worker’s employment cannot maintain an action to recover damages for personal injuries against the owner of the premises upon which an accident occurred when, as here, the owner is also an officer of the corporation which employed the worker (see, Heritage v Van Patten, 59 NY2d 1017; Clarke v Americana House, 186 AD2d 530; Druiett v Brenner, 193 AD2d 644). Accordingly, we find that the Supreme Court properly granted the motion for summary judgment dismissing the complaint on the ground that the plaintiffs’ exclusive remedy is Workers’ Compensation (see, Workers’ Compensation Law § 29 [6]). Miller, J. P., O’Brien, Thompson, Santucci and Joy, JJ., concur.